 

Case 1:19-cr-00437-KWR Document 21 Filed 02/15/19 Page 1 of 9

IN THE UNITED STATES DISTRICT COURT
FILED

UNITED STATES DISTRICT COURT
ALBUQUERQUE, NEW MEXICO

FOR THE DISTRICT OF NEW MEXICO

UNITED STATES OF AMERICA,

FEB.15 2019
Plaintiff, )
vs. Cr.No, JA-4UB! OB
PATRICK YELLOWHAIR, ) ,
Defendant. 5
PLEA AGREEMENT

Pursuant to Rule 11, Fed. R. Crim. P., the parties notify the Court of the following
agreement between the United States Attorney for the District of New Mexico, the Defendant,
Patrick Yellowhair, and the Defendant’s counsel,. Amanda R. Lavin:

REPRESENTATION BY COUNSEL
1. The Defendant understands the Defendant’s right to be represented by an attorney
and is so represented. The Defendant has thoroughly reviewed all aspects of this case with the
Defendant’s attorney and is fully satisfied with that attorney’s legal representation.

RIGHTS OF THE DEFENDANT

2. The Defendant further understands the Defendant’s rights:
a. to be prosecuted by indictment;
b. to plead not guilty, or having already so pleaded, to persist in that plea;
c. to have a trial by jury; and
d. at a trial:

i. to confront and cross-examine adverse witnesses,

il. to be protected from compelled self-incrimination,
 

Case 1:19-cr-00437-KWR O

iil.

iv. to compel the a

to testify and pr

DCU

t

eSell

ment 21 Filed 02/15/19 Page 2 of 9

it evidence on the Defendant’s own behalf, and

ttendance of witnesses for the defense.

 

WAIVER OF RI

3.

The Defendant agrees to w

H

hive

AND PLEA OF GUILTY

these rights and to plead guilty to an information,

 

charging a violation of 18 U.S.C. §§ 1153/and 1112, that being Voluntary Manslaughter in
Indian Country.
: SENTENCING
4, The Defendant understands that the maximum penalty provided by law for this
offense is:

a. imprisonment for a petiod of not more than fifteen (15) years;

b. a fine not to exceed thel greater of $250,000 or twice the pecuniary gain to the
Defendant or pecuniary loss to the victim;

c. a term of supervised releas¢ of not more than three (3) years to follow any
term of imprisonment.|| (If|the Defendant serves a term of imprisonment, is
then released on superyised release, and violates the conditions of supervised
release, the Defendant|$ supervised release could be revoked — even on the
last day of the term —|and the Defendant could then be returned to another
period of incarceration|fndja new term of supervised release.);

d. a mandatory special pdnalty assessment of $100.00; and

€. restitution as may be opder¢d by the Court.

5. The parties recognize that tthe federal sentencing guidelines are advisory, and that

the Court is required to consider them in ¢

1

 

 

eter

mining the sentence it imposes.

 
 

 

Case 1:19-cr-00437-KWR Document 21 Filed 02/15/19 Page 3 of 9

ELEMENTS OF THE OFFENSE
6. If this matter proceeded to trial, the Defendant understands that the United States
would be required to prove, beyond a reasonable doubt, the following elements for violations of
the charges listed below:

18 U.S.C. §§ 1153 and 1112, that being Voluntary Manslaughter in Indian Country

First: The defendant killed the victim;
Second: The defendanct acted unlawfully;
Third: While in sudden quarrel or heat of passion, and therefore without

malice, the defendant intentionally killed the victim, intended to
cause the victim serious bodily injury, or acted recklessly with
extreme disregard for human life;
Fourth: The defendant is an Indian; and
Fifth: The killing took place within Indian Country.
DEFENDANT’S ADMISSION OF FACTS
7. By my signature on this plea agreement, I am acknowledging that I am pleading
guilty because I am, in fact, guilty of the offense(s) to which I am pleading guilty. I recognize
and accept responsibility for my criminal conduct. Moreover, in pleading guilty, I acknowledge
that if I chose to go to trial instead of entering this plea, the United States could prove facts
sufficient to establish my guilt of the offense(s) to which I am pleading guilty beyond a
reasonable doubt, including any facts alleged in the information that increase the statutory
minimum or maximum penalties. I specifically admit the following facts related to the charges
against me, and declare under penalty of perjury that all of these facts are true and correct:
On or about October 3, 2018, in Indian Country, in San Juan County, in the District of

New Mexico, I, Patrick Yellowhair, an Indian, upon a sudden quarrel and heat of passion,
unlawfully killed John Doe by stabbing him in the neck and the shoulder.

 
 

Case 1:19-cr-00437-KWR OD

Specifically, on or about October
together when we began quarrelli

DCU

2, 2
2. T

 

the home to call the police. John
returned late that night, we resum
October 3, 2018, I stabbed John D
thereby causing his death. In stal
disregard for human life.

The stabbing occurred at our fami ha

the exterior boundaries of the Na
Nation and am an Indian as define

8. By signing this agreement

each element of the crime(s) to which the

Doe
Hd lo
be O
pbing

jo J
(1 by|

the

Defi

that the Court may rely on any of these fasts, 4

determine the Defendant’s sentence, including

level.

9.

follows:

RECQMN

Pursuant to Rule 11(c)(1 (

B), th

ment 21 Filed 02/15/19 Page 4 of 9 . :

18, my brother, John Doe, and I were drinking
his escalated to a physical fight, causing others in
then left the home for several hours. When he
udly arguing. Around midnight, on or about

ince in his neck and once in his left shoulder,

» John Doe, I acted recklessly with extreme

me, which is located in San Juan County within
Nation. I am an enrolled member of the Navajo
federal law.

Defendant admits that there is a factual basis for
pendant is pleading guilty. The Defendant agrees

is well as facts in the presentence report, to

, but not limited to, the advisory guideline offense

HENDATIONS

he United States and the Defendant recommend as

As of the date of this agreement, the Defendant has clearly demonstrated a

recognition and affirmative

Defendant’s criminal ¢
so long as the Defenda
Defendant’s criminal c
levels from the base of
guidelines, and if appli
pursuant to USSG § 3H

recommendation if the

ondu
nt cq
ondu
fens4
abl
AC

IDefe

 

 

acceptance of personal responsibility for the

ct. Consequently, pursuant to USSG § 3E1.1(a),
ntinues to accept responsibility for the

ct, the Defendant is entitled to a reduction of two
t level as calculated under the sentencing

>, a reduction of an additional offense level

b). The United States is free to withdraw this

tndant engages in any conduct that is inconsistent

 
 

 

Case 1:19-cr-00437-KWR Document 21 Filed 02/15/19 Page 5 of 9

with acceptance of responsibility between the date of this agreement and the
sentencing hearing. Such conduct would include committing additional
crimes, failing to appear in Court as required, and/or failing to obey any
conditions of release that the Court may set.
b. The Defendant understands that the above recommendations are not binding
on the Court and that whether the Court accepts these recommendations is a
matter solely within the discretion of the Court after it has reviewed the
presentence report. Further, the Defendant understands that the Court may
choose to vary from the advisory guideline sentence. If the Court does not
accept any one or more of the above recommendations and reaches an
advisory guideline sentence different than expected by the Defendant, or if the
Court varies from the advisory guideline range, the Defendant will not seek to
withdraw the Defendant’s plea of guilty. In other words, regardless of any of
the parties’ recommendations, the Defendant’s final sentence is solely within
the discretion of the Court.
10. Apart from the recommendations set forth in this plea agreement, the United
States and the Defendant reserve their rights to assert any position or argument with respect to
the sentence to be imposed, including but not limited to the applicability of particular sentencing
guidelines, adjustments under the guidelines, departures or variances from the guidelines, and the
application of factors in 18 U.S.C. § 3553(a).
11. Regardless of any other provision in this agreement, the United States reserves the
right to provide to the United States Pretrial Services and Probation Office and to the Court any

information the United States believes may be helpful to the Court, including but not limited to

 
 

 

Case 1:19-cr-00437-KWR ODO

information about the recommendations «

under USSG § 1B1.3.

DEFENDANT’S ADI

12.

States Pretrial Services and Probation Off

The Defendant represents that the Defendant J

this obligation.
13. The Defendant agrees tha

the facts that the Defendant has admitted

any facts to which the Defendant admits in op

admissible against the Defendant under F'

subsequent proceeding, including a crimi

y

The Defendant understands

unde

DCU

ontd

s the

ice ¥

t, up

ment 21 Filed 02/15/19 Page 6 of 9

ined in this agreement and any relevant conduct

DITIONAL AGREEMENT

Defendant’s obligation to provide the United

with truthful, accurate, and complete information.

has complied with and will continue to comply with

on the Defendant’s signing of this plea agreement,

r this plea agreement as set forth above, as well as

en court at the Defendant’s plea hearing, shall be

 

¢der

 

Defendant’s rights under Federal Rule of
410 with regard to the facts the Defendan

14.

defendant’s plea of guilty pursuant to Fede¢ral

court rejects the plea agreement pursuant

the defendant can show a fair and just reagon 4

requesting the withdrawal. Furthermore, d

agreement, whether or not defendant wit

any obligation it had under the agreement

federal, state, or local crime(s) which this |

or not prosecuted.

By signing this plea agreement

Hadn

bo F¢

 

fer

   
 
 
 

nd

gre

 

raw

| Rule of Evidence 801(d)(2)(A) in any

jal titial, and the Defendant expressly waives the

Criminal Procedure 11(f) and Federal Rule of Evidence

hits in conjunction with this plea agreement.

the defendant waives the right to withdraw the
Rule of Criminal Procedure 11(d) unless (1) the
deral Rule of Criminal Procedure 1 1(c)(5) or (2)
s those terms are used in Rule 11(d)(2)(B) for
dant understands that if the court rejects the plea
is the guilty plea, the United States is relieved of
defendant shall be subject to prosecution for any

ement otherwise anticipated would be dismissed

 

 

 
 

 

Case 1:19-cr-00437-KWR Document 21 Filed 02/15/19 Page 7 of 9

RESTITUTION

15. The parties agree that, as part of the Defendant’s sentence, the Court will enter an

order of restitution pursuant to the Mandatory Victim’s Restitution Act, 18 U.S.C. § 3663A.
WAIVER OF APPEAL RIGHTS

16. The Defendant is aware that 28 U.S.C. § 1291 and 18 U.S.C. § 3742 afford a
defendant the right to appeal a conviction and the sentence imposed. Acknowledging that, the
Defendant knowingly waives the right to appeal the Defendant’s conviction(s) and any sentence,
including any fine, within the statutory maximum authorized by law, as well as any order of
restitution entered by the Court. In addition, the Defendant agrees to waive any collateral attack
to the Defendant’s conviction(s) and any sentence, including any fine, pursuant to 28 U.S.C. §§
2241 or 2255, or any other extraordinary writ, except on the issue of defense counsel’s
ineffective assistance.

GOVERNMENT’S ADDITIONAL AGREEMENT

17. Provided that the Defendant fulfills the Defendant’s obligations as set out above,

the United States agrees that:
a. The United States will not bring additional criminal charges against the
Defendant arising out of the facts forming the basis of the present information.

18. This agreement is limited to the United States Attorney’s Office for the District of
New Mexico and does not bind any other federal, state, or local agencies or prosecuting
authorities.

VOLUNTARY PLEA
19. | The Defendant agrees and represents that this plea of guilty is freely and

voluntarily made and is not the result of force, threats, or promises (other than the promises set
 

 

Case 1:19-cr-00437-KWR @

forth in this agreement and any addenda)
sentence the Court will impose. The De
guilty because the Defendant is in fact by
VIOLATION,

20. The Defendant agrees that

agreement, the United States may declare

thereafter be subject to prosecution for awly cr|

DCU

fend
ity.
OF
if th

this

ment 21 Filed 02/15/19 Page 8 of 9

There have been no promises from anyone as to what

ant also represents that the Defendant is pleading

PLEA AGREEMENT
e Defendant violates any provision of this
agreement null and void, and the Defendant will

iminal violation, including but not limited to any

crime(s) or offense(s) contained in or related to the charges in this case, as well as perjury, false

 

statement, obstruction of justice, and any} othdr crime committed by the Defendant during this
prosecution.
SPECIAL ASSESSMENT
21. At the time of sentencing, the Defendant will tender to the United States District

Court, District of New Mexico, 333 Lomas B

Lf

87102, a money order or certified check
Court in the amount of $100.00 in paymé

ENTIRE

22.

case and may not be altered unless done ¥o in

hayal
nt d

ITY |

This document and any adtlendla are a complete statement of the agreement in this

Ivd. NW, Suite 270, Albuquerque, New Mexico
ble to the order of the United States District
f the special penalty assessment described above.

OF AGREEMENT

writing and signed by all parties. This agreement

is effective upon signature by the Defendant and an Assistant United States Attorney.

 

 

 
 

 

Case 1:19-cr-00437-KWR Document 21 Filed 02/15/19 Page 9 of 9

fe

AGREED TO AND SIGNED this 5 day of , broarsy , 2019,

JOHN C. ANDERSON
United States Attorney

LE he

ALLISON C7JAROS

Assistant United States Attorney
Post Office Box 607

Albuquerque, New Mexico 87102
(505) 346-7274

 

I have carefully discussed every part of this agreement with my client. Further, I have
fully advised my client of my client’s rights, of possible defenses, of the sentencing factors set
forth in 18 U.S.C. § 3553(a), of the relevant Sentencing Guidelines provisions, and of the
consequences of entering into this agreement. In addition, I have explained to my client the
elements to each offense to which she/he is pleading guilty. To my knowledge, my client’s
decision to enter into this agreement is an informed and voluntary one.

9

_ ”“
v

Arffanda R. Lavin
Attorney for the Defendant

 

I have carefully discussed every part of this agreement with my attorney. I understand the
terms of this agreement, and I voluntarily agree to those terms. My attorney has advised me of
my rights, of possible defenses, of the sentencing factors set forth in 18 U.S.C. § 3553(a), of the
relevant Sentencing Guidelines provisions, and of the consequences of entering into this

agreement.
eb ‘
Pas

Patrick Yelf6whair
Defendant
